Citation Nr: 0312014	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  93-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1952 
to July 1956, and from September 1956 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased (compensable) rating for the veteran's service 
connected anxiety disorder.

The case was previously before the Board on numerous 
occasions.  It was remanded for in 1993, 1994, and 1998.  In 
May 2000 the Board rendered a decision on the veteran's 
claim.  In June 2001 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case.  In June 
2002 the Board undertook additional development of the 
evidence on the issue on appeal pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  Unfortunately this case 
must again be remanded to RO.  


REMAND

As noted above, in June 2002 the Board undertook additional 
development of the evidence on the issue on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Specifically, the Board requested VA Compensation and Pension 
examination of the veteran.  The development has been 
completed.  However, the regulation which permitted 
development of evidence by the Board was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 U.S. App. LEXIS 8275  (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA also imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  First, VA has a duty 
to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b)(2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5)(2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2002).  With respect to this duty to assist 
the veteran in obtaining evidence, the VCAA requires that VA 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, The RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to his claim 
for an increased rating for his anxiety 
disorder.  He should be informed that he 
has one year from the date of the letter 
to respond, and that his appeal cannot be 
adjudicated prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.  

2.  The RO should then readjudicate the 
veteran's claim for an increased rating 
for his anxiety disorder in light of all 
of the evidence obtained since the March 
1997 Supplemental Statement of the Case 
(SSOC).  This evidence has not yet been 
reviewed by the RO.  If the claim is 
denied, the RO should issue another 
Supplemental Statement of the Case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the March 
1997 SSOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

